DETAILED ACTION
Response to Amendment
This office action is responsive to applicant’s amendment/ response filed on 02/17/2022, which has been entered and made of record. Claims 2, 3, 8 and 16 have been amended. No claim has been newly added. No claim has been cancelled. Claims 1-20 are pending and have been examined.

Response to Arguments
Applicant’s arguments, see remarks pages, filed on 02/17/2022, with respect to the rejection(s) of claim(s) 1 under 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horowitz (U.S. 2019/0347981).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 13, 17-18 and 20  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Horowitz (U.S. 2019/0347981).
Regarding claim 1, Horowitz teaches: An artificial reality system ([0034] ... “artificial reality system”) comprising: 
a head mounted display (HMD) configured to output artificial reality content ([0034] ... “The artificial reality system that provides the artificial reality content may be implemented on various platforms, including a head-mounted display (HMD)”), the HMD including at least one display device comprising a plurality of pixels ([0035]... “In a display, individual pixels may comprise groups of colored light emitters (e.g., one or more red LEDs, one or more green LEDs, and one or more blue LEDs)”), wherein each of the plurality of pixels comprises: 
a light emitting element ([0035]... “individual pixels may comprise groups of colored light emitters (e.g., one or more red LEDs, one or more green LEDs, and one or more blue LEDs)”); 
a digital pixel control circuit that generates a pulse width modulation (PWM) output signal that controls a number of subframes of a frame during which a driving current is provided to the light emitting element ([0005]... “The signal level of the analog signal controls the amplitude of a pulse-width modulation (PWM) pulse that drives an emitter, while the value of the digital signal controls the duration of the PWM pulse”; also pls see Figs. 4 and 5; [0059]-[0063]); and 
an analog pixel control circuit that controls a level of the driving current provided to the light emitting element for the frame ([0005]... “hybrid control scheme involves using an analog signal (e.g., a fixed current bias or a variable current derived from a stored voltage) in combination with a digital signal to drive an emitter)”; [0009]... “The digital signal can be applied in combination with an analog signal (e.g., a full or scaled current bias) to generate a PWM pulse for driving an emitter”).

Regarding claim 2, Horowitz teaches the invention of claim 1 as discussed above. Horowitz further teaches: wherein the analog pixel control circuit controls the level of the driving current provided to the light emitting element during the frame based on m bits of an n+m-bit control word corresponding to a desired intensity level of the pixel for the frame ([0006]... “[0006] In certain embodiments, a hybrid control scheme involves applying analog signals of different levels for driving different rows in a column of emitters. For example, a full current bias may be used for driving one or more emitters associated with the most significant bits (MSBs) of a binary input data value corresponding to a desired intensity, while a scaled current bias that is a fraction of the full current bias may be used for driving one or more emitters associated with the least significant bits (LSBs) of the input data value. The number of bits which correspond to MSBs and LSBs can vary. For example, the MSB portion can include only the highest valued bit and the LSB portion can include only the lowest valued bit. In certain embodiments, the MSB portion and the LSB portion are equally split, with half the bits of the input data value corresponding to LSBs and half corresponding to MSBs. As will be explained, the use of scaled current biases enables a longer emission time for emitters that are driven based on LSBs. This is advantageous in a scanning display, where the speed of a scanning assembly may determine the amount of time available for driving an emitter. Additionally, embodiments are described in which different current biases are applied to different rows of emitters to enable a greater range of intensity values to be output”).

Regarding claim 3, Horowitz teaches the invention of claim 1 as discussed above. Horowitz further teaches: wherein the analog pixel control circuit comprises: a storage capacitor configured to be charged to a driving voltage corresponding to m bits of an n+m-bit control word corresponding to a desired intensity level of the pixel for the frame (storage capacitor 450 (C1) in Fig. 4), wherein the driving voltage controls the level of the driving current provided to the light emitting element during the frame ([0061]... “[0061] After capacitor 450 is charged, the transistor 440 can be turned on using a digital control signal “Digital Ctr” to activate emitter 410. The voltage stored on capacitor 450 generates a current through transistor 420, along a path connecting the supply voltage Vdd to a cathode 480. Thus, the transistor 420 performs a voltage-to-current conversion that drives the emitter 410 by forming a drive signal 470 at the input of emitter 410. In certain embodiments, cathode 480 may be a common cathode shared by other emitters. The flow of current through transistor 420 (and therefore emitter 410) is controlled based on the value of the Digital Ctr signal, which is applied to the gate of transistor 440 to establish a connection to Vdd. In this manner, the Digital Ctr signal controls the duration with which emitter 410 is activated, while the value of Data/Col controls the extent to which emitter 410 is activated”).

Regarding claim 8, Horowitz teaches the invention of claim 1 as discussed above. Horowitz further teaches: wherein the digital pixel control circuit generates the pulse width modulation (PWM) output signal that controls the number of subframes of the frame during which the driving current is provided to the light emitting element based on n bits of an n+m-bit control word corresponding to a desired intensity level of the pixel for the frame ([0057] ... “a hybrid control scheme involves controlling the intensity of light output in both the time domain (e.g., using PWM) and by applying analog signals of different levels (e.g., current levels). For example, a desired intensity level (represented, for example, as a grayscale value) can be set using a combination of analog and digital control signals to determine the amplitude and duration of a driving pulse. The combination of analog and digital control is referred to herein as “hybrid” control. Hybrid control may involve a variable analog component (e.g., using an analog current derived from a variable voltage to effect control in the voltage domain), a variable digital component (e.g., using a variable PWM duration to effect control in the time domain), or both”).

Regarding claim 9, Horowitz teaches the invention of claim 8 as discussed above. Horowitz further teaches: wherein the analog pixel control circuit controls the level of the driving current provided to the light emitting element during the frame based on m bits of an n+m-bit control word corresponding to a desired intensity level of the pixel for the frame ([0006]... “[0006] In certain embodiments, a hybrid control scheme involves applying analog signals of different levels for driving different rows in a column of emitters. For example, a full current bias may be used for driving one or more emitters associated with the most significant bits (MSBs) of a binary input data value corresponding to a desired intensity, while a scaled current bias that is a fraction of the full current bias may be used for driving one or more emitters associated with the least significant bits (LSBs) of the input data value. The number of bits which correspond to MSBs and LSBs can vary. For example, the MSB portion can include only the highest valued bit and the LSB portion can include only the lowest valued bit. In certain embodiments, the MSB portion and the LSB portion are equally split, with half the bits of the input data value corresponding to LSBs and half corresponding to MSBs. As will be explained, the use of scaled current biases enables a longer emission time for emitters that are driven based on LSBs. This is advantageous in a scanning display, where the speed of a scanning assembly may determine the amount of time available for driving an emitter. Additionally, embodiments are described in which different current biases are applied to different rows of emitters to enable a greater range of intensity values to be output”).

Regarding claim 13, Horowitz teaches the invention of claim 8 as discussed above. Horowitz further teaches: wherein n bits are the most significant bits of the n+m-bit control word and m bits are the least significant bits of the n+m- bit control word ([0006]... “a full current bias may be used for driving one or more emitters associated with the most significant bits (MSBs) of a binary input data value corresponding to a desired intensity, while a scaled current bias that is a fraction of the full current bias may be used for driving one or more emitters associated with the least significant bits (LSBs) of the input data value. The number of bits which correspond to MSBs and LSBs can vary. For example, the MSB portion can include only the highest valued bit and the LSB portion can include only the lowest valued bit. In certain embodiments, the MSB portion and the LSB portion are equally split, with half the bits of the input data value corresponding to LSBs and half corresponding to MSBs”).

Regarding claim 17, Horowitz teaches: A display device comprising a plurality of pixels (([0035]... “In a display, individual pixels may comprise groups of colored light emitters (e.g., one or more red LEDs, one or more green LEDs, and one or more blue LEDs)”), wherein each of the plurality of pixels comprises: 
a light emitting element ([0035]... “individual pixels may comprise groups of colored light emitters (e.g., one or more red LEDs, one or more green LEDs, and one or more blue LEDs)”); 
a digital pixel control circuit that generates a pulse width modulation (PWM) output signal that controls a number of subframes of a frame during which a driving current is provided to the light emitting element ([0005]... “The signal level of the analog signal controls the amplitude of a pulse-width modulation (PWM) pulse that drives an emitter, while the value of the digital signal controls the duration of the PWM pulse”; Fig. 4;[0059]-[0063]); and 
an analog pixel control circuit that controls a level of the driving current provided to the light emitting element during the frame ([0005]... “hybrid control scheme involves using an analog signal (e.g., a fixed current bias or a variable current derived from a stored voltage) in combination with a digital signal to drive an emitter)”; [0009]... “The digital signal can be applied in combination with an analog signal (e.g., a full or scaled current bias) to generate a PWM pulse for driving an emitter”).

Regarding claim 18, Horowitz teaches the invention of claim 8 as discussed above. Horowitz further teaches: wherein the PWM output signal generated by the digital pixel control circuit comprises n bits of an n+m-bit control word corresponding to a desired intensity level of the pixel for the frame; and wherein the level of the driving current controlled by the analog pixel control circuit comprises m bits of the n+m-bit control word corresponding to the desired intensity level of the pixel for the frame ([0057] ... “a hybrid control scheme involves controlling the intensity of light output in both the time domain (e.g., using PWM) and by applying analog signals of different levels (e.g., current levels). For example, a desired intensity level (represented, for example, as a grayscale value) can be set using a combination of analog and digital control signals to determine the amplitude and duration of a driving pulse. The combination of analog and digital control is referred to herein as “hybrid” control. Hybrid control may involve a variable analog component (e.g., using an analog current derived from a variable voltage to effect control in the voltage domain), a variable digital component (e.g., using a variable PWM duration to effect control in the time domain), or both”).

Claim 20 is method claim of an artificial reality system of claim 1. As such, claim 20 is similar in scope and content to claim 1 above, and is therefore rejected under similar rationale as presented against claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz (U.S. 2019/0347981) in view of Pappas (U.S. 2017/0270850).
Regarding claim 10, Horowitz teaches the invention of claim 9 as discussed above. Horowitz does not explicitly teach: wherein n is greater than m.
However, Pappas teaches: wherein n is greater than m ([0045], 5MSB and 3LSB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Horowitz to incorporate the teaching of Pappas to configure n to be greater than m. The motivation of combining these analogous arts is to provide satisfactory device durability ([0009]).

Regarding claim 11, the combination of Horowitz and Pappas teaches the invention of claim 1 as discussed above, Pappas further teaches: wherein n is an integer between 5 and 10 ([0045]... 5MSB) and m is an integer between 2 and 5 ([0045]... 3LSB).

Regarding claim 12, the combination of Horowitz and Pappas teaches the invention of claim 1 as discussed above, Pappas further teaches: wherein the number of intensity levels defined by the n+m-bit control word is 2n+m ( 28 =256; [0006]... “an 8-bit gray-scale were being employed, pixels would be biased with one or 256 different voltage or current values during a frame”).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz (U.S. 2019/0347981) in view of Waller (U.S. 2019/0156767).
Regarding claim 14, Horowitz teaches the invention of claim 8 as discussed above. Horowitz does not explicitly teach: wherein the digital pixel control circuit includes n 1-bit memory cells configured to store n bits of the n+m-bit control word.
However, Waller teaches “each pixel control circuits is a one -bit memory cell. The value of the memory cell is rapidly changed using various pulse width modulation techniques to create different contrast levels in the configurable multi-electrode pixels. Most Conventional memory cells can be used for pixel control circuits” ([0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Horowitz to incorporate the teaching of Waller to configure the digital pixel control circuit to include n 1-bit memory cells configured to store n bits of the n+m-bit control word. The motivation of combining these analogous arts is to provide a method or system to create high resolution light modulating backplanes and an efficient way to generate the appropriate video stream for the displays ([0009]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz (U.S. 2019/0347981) in view of Waller (U.S. 2019/0156767) as applied to claim 14 above, and further in view of Cok (U.S. 2017/0330509).
Regarding claim 15, the combination of Horowitz and Waller teaches the invention of claim 14 as discussed above. The combination of Horowitz and Waller does not explicitly teach: wherein each of the n 1-bit memory cells is a 1-bit static random-access memory (SRAM) cell.
However, Cok teaches “the digital memory 28 is a random access memory (RAM) such as a static random access memory (SRAM)” ([0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention of the combination of Horowitz and Waller to incorporate the teaching of Cok to configure each of the n 1-bit memory cells is a 1-bit static random-access memory (SRAM) cell. The motivation of combining these analogous arts is to provide efficient, constant current drive signals to light emitters and have high resolutions ([0014]).

Allowable Subject Matter
Claims 4-7, 16 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: An artificial reality system having all the claimed features of applicant's invention, specifically including “a first transistor having a first control terminal connected to receive the PWM output signal, a first input terminal, and a first output terminal connected to provide the driving current to the light emitting element; and a second transistor having a second output terminal connected to the first input terminal of the first transistor, a second input terminal connected to a node formed by a connection between a voltage source and the output terminal of the storage capacitor, and a second control terminal connected to an input terminal of the storage capacitor”, as set forth in claim 4.
Claims 5-7 are objected to by virtue of their dependency on objected claim 4.
Regarding claims 16 and 19, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: An artificial reality system having all the claimed features of applicant's invention, specifically including “wherein the analog pixel control circuit controls the level of the driving current provided to the light emitting element during the frame based on an m-bit control word corresponding to a non-uniformity compensation value for the pixel.”, as set forth in claims 16 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622  




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622